DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Applicant amended claims 2 and 6 in correspondence dated 06/08/2022.
Allowable Subject Matter
Claims 2-7 are allowed.
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.
The prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.  Added primarily for emphasis, the claim recitation “the inner antenna pattern comprising a plurality of concentric C-shaped lines forming a radially-extending inner gap on the second inner ring portion; the outer antenna pattern comprising a plurality of concentric C-shaped lines forming a radially-extending outer gap on the second outer ring portion; wherein the radially-extending outer gap on the second outer ring portion and the radially-extending inner gap on the second inner ring portion are connected and aligned in a radial direction; two NFC antenna extension lines formed on the second major surface, in which the two NFC antenna extension lines connect to the NFC antenna pattern and extend along the radial direction through both the radially-extending inner gap and the radially-extending outer gap” is not found in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA J LINDGREN BALTZELL whose telephone number is (571)272-5918.  The examiner can normally be reached on 9am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi may be reached at 5712722105.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.





/Andrea Lindgren Baltzell/
Primary Examiner, Art Unit 2845